Case 16-29849        Doc 44     Filed 11/19/18     Entered 11/19/18 12:12:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 29849
         Marcelino Mojica

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/20/2016.

         2) The plan was confirmed on 02/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-29849             Doc 44         Filed 11/19/18      Entered 11/19/18 12:12:01                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $15,461.50
           Less amount refunded to debtor                                $1,242.79

 NET RECEIPTS:                                                                                             $14,218.71


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,900.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $616.98
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,516.98

 Attorney fees paid and disclosed by debtor:                           $100.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T Mobility II LLC                      Unsecured      1,394.00       1,394.14         1,394.14           0.00       0.00
 Ben L Schneider                           Unsecured           0.00           NA               NA            0.00       0.00
 Capital One                               Unsecured         491.00           NA               NA            0.00       0.00
 City of Chicago                           Unsecured      1,000.00            NA               NA            0.00       0.00
 Debt Recovery Solutions                   Unsecured      8,519.00            NA               NA            0.00       0.00
 EASYPAY/DVRA                              Unsecured      1,903.00            NA               NA            0.00       0.00
 Exeter Finance Corporation                Unsecured     23,454.00     23,675.84        23,675.84            0.00       0.00
 First Premier Bank                        Unsecured         496.00           NA               NA            0.00       0.00
 Flagship Credit Corporation               Secured       18,454.50     18,454.50        18,454.50       6,945.03     774.26
 Household                                 Unsecured           0.00        842.57           842.57           0.00       0.00
 I C System Inc                            Unsecured         454.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           7.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00      2,480.19         2,480.19           0.00       0.00
 Illinois Dept of Revenue 0414             Priority       3,000.00           0.00             0.00           0.00       0.00
 Illinois Tollway                          Unsecured      2,000.00       9,000.30         9,000.30           0.00       0.00
 Internal Revenue Service                  Priority      16,914.15     18,098.32        18,098.32       1,982.44        0.00
 Internal Revenue Service                  Unsecured     22,194.42     27,069.06        27,069.06            0.00       0.00
 Maria C. Mojica                           Priority            0.00           NA               NA            0.00       0.00
 Santander Consumer USA                    Unsecured           0.00           NA               NA            0.00       0.00
 Stanisccontr                              Unsecured         489.00           NA               NA            0.00       0.00
 Village of Schaumburg                     Unsecured         400.00           NA               NA            0.00       0.00
 Williamson and Brown LLC                  Unsecured           0.00        842.57           842.57           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-29849        Doc 44      Filed 11/19/18     Entered 11/19/18 12:12:01             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,454.50          $6,945.03           $774.26
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $18,454.50          $6,945.03           $774.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $18,098.32          $1,982.44              $0.00
 TOTAL PRIORITY:                                         $18,098.32          $1,982.44              $0.00

 GENERAL UNSECURED PAYMENTS:                             $65,304.67               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,516.98
         Disbursements to Creditors                             $9,701.73

 TOTAL DISBURSEMENTS :                                                                     $14,218.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
